Title: The American Commissioners to John Jay, 2 June 1777
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur
To: Jay, John



Dear Sir
Dunkirk 2d. June 1777.
We refer the Committee to ours to You of the 26 ulto. of which we sent Duplicates, should either arrive, but apprehensive of the Contrary we send you the Substance in this. The Brittish Commerce in Europe, especially in the North, is unguarded, the Greenland Whale Fishery and the Hudsons Bay Shipps in particular. Could two or three of our frigates accompanied by lesser swift sailing Cruisers get into those Seas in the month of August or September, a valuable part of the Commerce of our Enemies might be interrupted. As Tobacco Rice &c. are in great Demand in France and Remittances wanted, we submit to the Congress the sending out some of their Frigates loaded with these articles for Nantes or Bourdeaux, and whilst their Cargoes were disposed of, they might refresh themselves and make a Cruise against the Enemy. The Coast of England to the west is unguarded either by Land or Sea. The Frigates capable of landing five hundred men might destroy several of their Towns, which would alarm and shake the Nation to the Center, whilst the ships might fly and take Refuge in the Ports of France or Spain, but suppose the worst, that they are intercepted in their Retreat, the inevitable Consequences of so bold an attempt will be sufficiently injurious to justify the measure. But this must be done by a Coup De Main and there can be no great apprehension of any difficulty in retreating, since by means of the daily Intercourse between the two Kingdoms we might know the exact situation of the brittish fleet and commerce in the different Ports, and never attempt until we had a fixed object in view, and were masters of every Circumstance. The ship building at Amsterdam will be near as strong as a 74 and may join the squadron in the months of February or March. The East India will be returning to St. Helens, and there waiting for a Convoy, which is a single man of war. Three frigates on that station might effect a most prodigious affair, and if they first came to Europe as in the [blank in MS: guise?] of Trade, it would be much less suspected, as they might set out from a Harbour here, and not be supposed for any other Route but that of going directly for America. We have no more to add than that 4000 Hanoverians are on their march for Stade to embark for America. We are &c.
B. FranklinS. Deane
John Jay Esqr



[Note by Jay:] N.B. The words scored in the aforegoing Copy are inserted from a Letter of the 8. June of the like & no other import that part of the original being too indistinct to be read with Certainty.
J.J.

 
Notation: Franklin & Deane to John Jay June 2d. 1777
